Citation Nr: 1212079	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to include as secondary to service-connected glomerulonephritis.

2.  Entitlement to service connection for t-lymphotropic virus type I/II (HTLV), to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to October 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hepatitis B.  It is also on appeal from an October 2007 rating decision that denied service connection for HTLV.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

Turning to the Veteran's hepatitis B, he contends that he was exposed to enemies' and comrades' blood during body detail in Vietnam, and during a blood transfusion at Tripler Army Hospital.  In this regard, the Veteran's April 1966 Medical Board report provides that he was admitted to Tripler Army Hospital in either late November or late December 1965 (the Veteran asserts that it was in November).  The report reflects that the Veteran was a patient there until transferred to the U.S. Naval Hospital at Great Lakes, Illinois, in early March 1966.  The report provides that while at Tripler, the Veteran was diagnosed with persistent proteinuria and underwent 2 unsuccessful kidney biopsy attempts.  In correspondence to VA during the appeal period, the Veteran has stated that he was told at Tripler that he had lost a lot of blood during the two unsuccessful biopsy attempts, and had been given a transfusion.  

The record before the Board contains no treatment records from Tripler Army Hospital.  Regulations provide that efforts must be made to secure all federal records that may exist related to the Veteran's claim.  The provisions of 38 U.S.C.A. § 5103A(b)(3) require that VA continue any attempts to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Remand is necessary so that service treatment records from Tripler Army Hospital can be obtained.

The Veteran submitted a June 2011 VA outpatient request for a neurology consult.  The request relates that the Veteran had a history of glomerulonephritis related to hepatitis diagnosis.  Since this medical evidence raises the possibility that the Veteran's current hepatitis B is related to a service-connected disability, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Turning to the Veteran's HTLV, the Veteran stated in October 2007 correspondence that his VA primary care physician had diagnosed him with the HTLV-1 virus.  He stated that he was unofficially scheduled for an appointment with General Infections (sic) Disease Clinic on November 5, 2007.  

A review of the Veteran's claims file reflects that he has submitted a few VA treatment records intermittently dated in 2006, 2007 and 2008.  The pagination of these treatment records indicates that additional VA treatment records exist that have not been associated with the claims file.  In this regard, the most recent VA treatment record obtained directly by the RO is dated February 7, 2006.  Thus, it appears that there exist additional relevant VA treatment records that must be obtained.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources to obtain all of the Veteran's treatment records from Tripler Army Hospital, including those from his November 1965 to March 1966 hospitalization.  Evidence of attempts to obtain these records should be associated with the claims file. 

2.  Obtain all VA treatment records dated since February 7, 2006, including those from any VA General Infectious Disease Clinic(s).  

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hepatitis B that may be present.  The claims file must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current hepatitis B is proximately due to, or chronically aggravated by, the Veteran's service-connected glomerulonephritis; and (2) if, and only if, treatment records from Tripler Army Hospital reflect that the Veteran was given a blood transfusion, whether it is at least as likely as not (50 percent or more likelihood) that any current hepatitis B is related to the blood transfusion at Tripler Army Hospital.  The examiner is requested to provide a rationale for any opinion expressed.  

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


